United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0352
Issued: April 14, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On December 18, 2015 appellant filed a timely appeal from a November 20, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Board
docketed the appeal as 16-0352. In its November 20, 2015 decision upon reconsideration,
OWCP declined to review the merits of appellant’s claim and affirmed its prior decision of
April 21, 2014, which denied appellant’s claim for consequential injury arising from her
accepted October 9, 1996 injury. It stated that appellant had not submitted sufficient evidence to
warrant review of this decision.
The Board has duly considered the matter and notes that, in the case of William A.
Couch,1 it held that, when adjudicating a claim, OWCP is obligated to consider all evidence
properly submitted by a claimant and received by OWCP before the final decision is issued. On
reconsideration appellant submitted progress notes dating from January 13 through October 13,
2015 from her treating physician, Dr. Arsel Ahmad, Board-certified in physical medicine and
rehabilitation. OWCP further requested and received a physician’s second opinion, from
Dr. Donald C. Mann, Board-certified in neurology, dated July 28, 2015, in which the second
opinion physician discussed findings of residuals of an accepted condition (reflex sympathetic
dystrophy) in both appellant’s arm and leg. These reports were received prior to OWCP’s
November 20, 2015 decision.
1

41 ECAB 548 (1990).

In its November 20, 2015 decision, OWCP stated: “The evidence submitted and
reviewed in support of your reconsideration request includes your statement and a medical report
dated April 1, 2015. [. . .] The medical evidence submitted with your request consists of a report
from Jared Stefanko, DO, dated April 1, 2015, showing progress notes and treatment
recommendations for left shoulder and scapular pain and left cervical radiculopathy.”2
While OWCP is not required to list every piece of evidence submitted to the record, it is
clear that neither the numerous reports submitted from appellant’s treating physician from
January 13 through October 13, 2015, nor the second opinion report requested by OWCP itself,
were reviewed before the issuance of its November 20, 2015 decision. Whether it receives
relevant evidence on the date of the decision or several days before, such evidence must be
considered.3 In this case, each of these reports were received well in advance of OWCP’s
November 20, 2015 decision. As the Board’s decisions are final as to the subject matter
appealed, it is crucial that all evidence relevant to the subject matter of the claim properly
submitted to OWCP be reviewed and addressed.4 Accordingly, the case is remanded for proper
review of the evidence and, following any necessary further development, the issuance of an
appropriate final decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 20, 2015 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: April 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

This purported April 1, 2015 medical report from Dr. Stefanko could not be located in the case record.

3

J.I., Docket No. 12-1062 (issued December 12, 2012); William McKennon, 51 ECAB 145 (1999).

4

See Yvette N. Davis, 55 ECAB 475 (2004).

2

